Citation Nr: 1619261	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and service-connected coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The August 2008 rating decision confirmed and continued a prior, final denial of a claim of entitlement to service connection for hypertension.  A notice of disagreement was received in July 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010. 

This case was previously before the Board in February 2014, at which time it was determined that new and material evidence had been received to reopen the claim of entitlement to service connection for hypertension.  The claim was remanded in order to schedule the Veteran for a hearing.  The requested hearing was scheduled for May 2014.  The Veteran was notified of this hearing in April 2014, but he did not report.  The claim has now been returned to the Board for further appellate review.


FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran's hypertension is etiologically related to service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hypertension was incurred as a result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for hypertension, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran in the case at hand has claimed entitlement to service connection for hypertension.  The Veteran's service treatment records do not show that he ever complained of or sought treatment for symptoms that were later identified as being associated with hypertension, and the Veteran does not contend that his hypertension first manifested in service or is directly related to service.  Rather, the Veteran essentially contends that this disability was incurred secondary to service-connected diabetes mellitus, type II, and/or service-connected coronary artery disease.

The record reflects that the Veteran has been diagnosed with hypertension.  A September 2011 letter from his treating cardiologist notes that the Veteran is treated for atherosclerotic heart disease, hypertension, and hyperlipidemia.  He noted that the Veteran "was diagnosed with diabetes mellitus sometime ago and it has been very difficult[] to manage for this condition by his outside physicians, has required significant doses of insulin, which has made his weight difficult to control and he has unfortunately had associated atherosclerotic heart disease and hypertension."  He noted that the Veteran's "diabetes has resulted in weight gain along with his insulin.  That increases his blood pressure resulting in hypertension, which we now treat on moderate doses of ACE inhibitors and beta-blockers."  He opined that he does "feel there is a connection between these disease processes."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the September 2011 private opinion is highly probative in the case at hand.  It was prepared by a cardiologist whose medical training and area of specialization make him qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  He is the Veteran's treating physician and has demonstrated a great amount of familiarity with the Veteran's personal medical history.  He has provided a thorough rationale that discusses the pertinent medical principles as they relate to the facts of the Veteran's specific case.  For these reasons, the Board finds the September 2011 private cardiologist's opinion to be highly relevant to the case at hand.

The Board notes that the record also contains evidence that weighs against the Veteran's claim.  Such evidence is contained in VA examination reports dated in January 2003, March 2008, July 2009, and June 2013.

The January 2003 VA diabetes mellitus examination report describes the Veteran's pertinent medical history, specifically discussing his coronary artery disease, myocardial infarction, diabetes mellitus, aortic aneurysm, hyperglycemia, hyperlipidemia, cigarette smoking, and atherosclerosis.  It characterizes the Veteran's hypertension as "essential" and as being "separate and associated with diabetes but not caused by diabetes."  The Board finds this opinion to be probative in that it was authored by an examiner who is qualified through education, training, or experience to provide competent medical evidence, and it includes a detailed discussion of the pertinent medical history and a discussion of the pertinent medical principles.  For these reasons, the Board finds the January 2003 VA examination report to be highly probative in the case at hand.

The March 2008 VA diabetes mellitus examination report notes that the Veteran has been hypertensive for the past eight years and has been on medication without side effects.  It describes the Veteran's hypertension as "antedating, unrelated to coronary artery disease," and diagnoses essential vascular hypertension.  The July 2009 VA diabetes mellitus examination report, which was authored by the same physician who wrote the March 2008 report, again refers to the Veteran's hypertension as "essential."  The Board finds that these examination reports are of diminished probative value for multiple reasons.  First, the claims file was not available for review in connection with either of these examinations, meaning that the examiner was relying solely on the information that was provided by the Veteran.  While the Board is not calling into question the credibility of the Veteran's report of his own medical history, it does observe that information and evidence that is necessary to form an opinion on the relationship, if any, between the Veteran's hypertension, diabetes mellitus, and any coronary disability is too complex to be reliably and completely relayed by a layperson.  In addition, these opinions do not contemplate a possible relationship between the Veteran's hypertension and his service-connected diabetes mellitus, which is the Veteran's main theory of entitlement.  Furthermore, even though he characterizes the Veteran's hypertension as "essential," the VA examiner does not discuss whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  For the above reasons, the Board finds that March 2008 and July 2009 VA examination reports to be of diminished probative value.  

The June 2013 VA diabetes mellitus examination report notes that the Veteran's claims file was not reviewed, but that his VA medical records were reviewed and that he was interviewed and physically examined.  It was noted that diabetic peripheral neuropathy was the only recognized complication of diabetes mellitus that the Veteran had.  It was noted that the Veteran's diabetes mellitus at least as likely as not permanently aggravated his "[c]ardiac condition(s)" and peripheral vascular disease.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of his service-connected diabetes.  The rationale is that the Veteran has essential hypertension.  It notes that essential hypertension is not caused by diabetes.  It notes that hypertension and diabetes can coexist in the same patient, but diabetes does not cause essential hypertension.  The Board finds that the probative value of this opinion is diminished by the lack of an explanation for why the Veteran's hypertension is considered "essential," by the lack of an opinion on whether the Veteran's hypertension was aggravated by his diabetes mellitus, and by the lack of an opinion on whether the Veteran's hypertension was etiologically related to another service-connected disability, to include coronary artery disease.  

Ultimately, the Board finds that the probative value of the private and VA opinions is in relative equipoise with respect to whether the Veteran's current hypertension is related to service-connected diabetes mellitus.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


